                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

OSCAR GARNER,

        Plaintiff,
                                                  Case No. 19-cv-144-jdp
   v.

N/P TAPIO, B. DITTMANN,
C. MARCHANT, DOCTOR JEANPIERRE,
JANE DOE, WEINMAN, AND NURSE
JENSON,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case with prejudice.




        /s/                                             11/15/2019
        Peter Oppeneer, Clerk of Court                    Date
